Citation Nr: 9917203	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking entitlement to 
service connection for the cause of the veteran's death for 
the purpose of establishing eligibility to receive both 
Dependency and Indemnity Compensation (DIC) benefits and 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the unremarried widow of a deceased veteran 
who had active service from July 1953 to July 1973.  The 
veteran died in June 1980 due to metastatic bladder cancer.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the San Diego Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This appeal 
was last before the Board in September 1997, when it was 
remanded to the RO for further action.  



REMAND

The appellant's claim seeking DIC benefits has been 
previously denied by unappealed rating actions dating from 
July 1980 and March 1986.  Neither of these rating 
determinations appears to have relied upon 38 C.F.R. § 3.311a 
(1985), and therefore neither rating action would seem to 
have fallen within the blanket invalidation of all denials of 
(Agent Orange) claims based upon that regulation which 
resulted from Nehmer v. United States Veterans 
Administration, et al., 712 F.Supp. 1404 (N.D. Cal. 1989).  

The RO has denied the appellant's attempt to reopen her claim 
seeking service connection for the cause of the veteran's 
death under the criteria established by the U. S. Court of 
Appeals for Veterans Claims (known as the U. S. Court of 
Veterans Appeals prior to March 1, 1999) in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, during the 
pendency of this appeal, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) overturned as unduly 
restrictive the Colvin criteria as it pertains to the 
submission of new and material evidence.  Instead, the 
Federal Circuit has held that the test for determining if new 
and material evidence has been submitted is found exclusively 
at 38 C.F.R. § 3.156(a) (1998).  Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  

Naturally, given the date of the aforementioned, very recent 
Federal Circuit decision, the RO has not yet had the 
opportunity to review the issue in the present appeal under 
this recently-announced, more flexible standard which 
requires that the new evidence be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  

The Board would also point out in connection with that part 
of the appellant's claim relating to her husband's exposure 
in service to Agent Orange that another recent Court case has 
overturned the presumption to exposure to that herbicide 
which VA traditionally granted to all veterans of service in 
Vietnam; now, under the circumstances existing in this case, 
exposure to Agent Orange must be affirmatively established by 
the evidence.  McCartt v. West, 12 Vet. App. 164 (1999).  

To ensure full compliance with due process, the case is 
REMANDED for the following action:  

1.  The RO should review the current 
attempt seeking to reopen the claim of 
service connection for a lung disability 
under the criterion found at 38 C.F.R. 
§ 3.156(a).  See Hodge, 155 F.3d at 1362-
64; see also McCartt, 12 Vet. App. 164.  

2.  If the claim is reopened, the RO must 
then (a) determine if the reopened claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); if so, then it should 
(b) evaluate the merits of the reopened 
claim after ensuring compliance with the 
duty to assist the appellant under 
38 U.S.C.A. § 5107(b).  See Winters v. 
West, 12 Vet. App. 203 at 206 (1999).  

If the benefits sought are not granted, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action unless she is so informed, but she may furnish 
additional evidence and/or argument while the case is in 
remand status.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










